52 N.Y.2d 842 (1981)
In the Matter of the Claim of William K. Briem, Appellant. Philip Ross, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued December 15, 1980.
Decided January 8, 1981.
David E. Ralph for appellant.
Robert Abrams, Attorney-General (Paul S. Shemin, Iris A. Steel and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (71 AD2d 752).